 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   JOSHUA BURTON,                        Case No. CV 15-7409 DOC (SS)

12                     Petitioner,         ORDER ACCEPTING FINDINGS,

13        v.                               CONCLUSIONS AND

14   RAYMOND MADDEN, Warden,               RECOMMENDATIONS OF UNITED

15                     Respondent.         STATES MAGISTRATE JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the First

18   Amended Petition, all the records and files herein, and the Report

19   and Recommendation of the United States Magistrate Judge.         The time

20   for filing Objections to the Report and Recommendation has passed

21   and no Objections have been received.           Accordingly, the Court

22   accepts   the   findings,   conclusions   and   recommendations    of   the

23   Magistrate Judge.

24   \\

25   \\

26   \\

27   \\

28   \\
 1           IT IS ORDERED that the First Amended Petition is denied and
 2   Judgment shall be entered dismissing this action with prejudice.
 3

 4           IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order    and   the   Judgment   herein       on   Petitioner   and   counsel   for
 6   Respondent.
 7

 8           LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   Dated:    March 26, 2019
11                                                 DAVID O. CARTER
                                                   UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
